Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200149213 by Mensink et al (hereinafter Mensink) in view of US 20090101192 by Kothari et al (hereinafter Kothari).

Regarding Claim 1, Mensink discloses a PV roofing assembly which may comprise a plurality of PV tiles to blend aesthetically with the roof on which it is disposed ([0003] teaching “a photovoltaic roof tile module comprising a plurality of photovoltaic roof tiles”) each comprising a front glass (2 Fig. 1a teaching the “front class cover”), a pigmented colorant layer which may include a plurality of distinct pigments (3 Fig. 1 [0066] teaching “a front encapsulant layer doped with a first pigment and doped with a second pigment mixed with the first pigment”), a plurality of PV cells (Fig. 1 teaching “a plurality of photovoltaic cells”), and a back encapsulant which may also be pigmented to be the same color as the solar cells (6 Fig. 1 [0009], [0079] teaching “a back encapsulant layer doped with a third pigment different than the first pigment that corresponds to a color of the plurality of solar cells; and wherein the plurality of solar cells are positioned between the front and back encapsulant layers”). 

Although Mensink fails to expressly disclose the viscosity differences, as Mensink discloses a combination of pigments which would be distinct in composition and structure, the individual pigments would express viscosities different from each other ([0066] teaching “wherein a viscosity of the second pigment is different from a viscosity of the first pigment”). It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). If Applicant believes the viscosities of the pigments would not be the different, Applicant is required to provide evidence of such as the examiner does not have proper means to conduct experiments, and the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Although the “resulting in a visibly non-homogeneous mixture of the first and second pigments” is not expressly taught by Mensink, Mensink does teach “The inherent colour as well as the interference colour of the interference pigments according to the invention can be varied within a wide range and optimized with a view to the particular application. Thus, for example, the inherent colour can be selectively established by choosing a coloured substrate and/or by using one or more coloured metal oxides as components of the film covering the carrier. The present invention permits to prepare all kinds of colours and appearances, such as green, gold, terracotta, blue, violet, red or orange. just to name a few colours” ([0059]). As such, Mensink would render obvious a desired aesthetic presentation to match the desired roofing structure look, including a non-homogenous or marbled appearance. Furthermore, Kothari expressly teaches a non-homogenous surface presentation of solar cells by use of non-uniform color or texturing ([0103] Fig. 8A). Kothari states that the front surface of solar cells may be intentionally formed to have a particular image, shape, information, character or display for desired aesthetic presentation. 

As such, a skilled artisan would readily appreciate use of Mensink’s plurality of dyes for a desired color, view, or application would include visible non-homogenous presentation, as taught by Mensink in view of Kothari, as is a routine and well-known concept in the art. It is a matter of engineering design to arrange the pigments in a non-homogeneous manner and where the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  

Regarding Claim 6, Mensink discloses a transparent encapsulant between the cells and the colored layer (5 Fig. 1 teaching the claimed “further comprising a clear encapsulant layer disposed between the front encapsulant layer and the plurality of solar cells”). 

Regarding Claim 7, Mensink discloses the pigments in the front colored layer may include an iron or titanium oxide ([0061] teaching the claimed “wherein the first pigment is an iron oxide based pigment or a titanium oxide based pigment”). 

Regarding Claim 8, Mensink recognizes that the front colored layer should have a thickness which ensures sufficient color effect but also sufficient transparency for solar operation ([0069]) such that a skilled artisan would readily appreciate the total thickness of the front colored layer should be optimized for transparency and color visibility, requiring no more than routine experimentation to arrive at the claimed “wherein the front encapsulant layer is between 350 and 800 microns thick”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 9, Mensink discloses the colored pigment may be distributed as 0.1-80% of the composition of the front colored layer ([0067] teaching the claimed “wherein the first pigment is evenly distributed within the front encapsulant layer and makes up less than 1% of the material making up the front encapsulant layer”). 

Regarding Claim 10, Mensink discloses the use of a plurality of pigments and renders obvious the intentional non-homogenous resulting surface appearance thereof (Mensink [0051], [0066], Kothari Fig. 8A teaching “wherein the first encapsulant layer is doped with a fourth pigment mixed non-homogenously with the first and second pigments”). 

Regarding Claim 11, Mensink discloses a PV device comprising a front glass (2 Fig. 1a teaching the “front class cover”), a pigmented colorant layer which may include a plurality of distinct pigments (3 Fig. 1 [0066] teaching “a front encapsulant layer doped with a first pigment and doped with a second pigment mixed with the first pigment”), a plurality of PV cells (Fig. 1 teaching “a plurality of photovoltaic cells”), and a back encapsulant which may also be pigmented to be the same color as the solar cells (6 Fig. 1 [0009], [0079] teaching “a back encapsulant layer doped with a third pigment different than the first pigment that corresponds to a color of the plurality of solar cells; and wherein the plurality of solar cells are positioned between the front and back encapsulant layers”). 

Although Mensink fails to expressly disclose the viscosity differences, as Mensink discloses a combination of pigments which would be distinct in composition and structure, the individual pigments would express viscosities different from each other ([0066] teaching “wherein a viscosity of the second pigment is different from a viscosity of the first pigment”). It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). If Applicant believes the viscosities of the pigments would not be the different, Applicant is required to provide evidence of such as the examiner does not have proper means to conduct experiments, and the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Although the “resulting in a visibly non-homogeneous mixture of the first and second pigments” is not expressly taught by Mensink, Mensink does teach “The inherent colour as well as the interference colour of the interference pigments according to the invention can be varied within a wide range and optimized with a view to the particular application. Thus, for example, the inherent colour can be selectively established by choosing a coloured substrate and/or by using one or more coloured metal oxides as components of the film covering the carrier. The present invention permits to prepare all kinds of colours and appearances, such as green, gold, terracotta, blue, violet, red or orange. just to name a few colours” ([0059]). As such, Mensink would render obvious a desired aesthetic presentation to match the desired roofing structure look, including a non-homogenous or marbled appearance. Furthermore, Kothari expressly teaches a non-homogenous surface presentation of solar cells by use of non-uniform color or texturing ([0103] Fig. 8A). Kothari states that the front surface of solar cells may be intentionally formed to have a particular image, shape, information, character or display for desired aesthetic presentation. 

As such, a skilled artisan would readily appreciate use of Mensink’s plurality of dyes for a desired color, view, or application would include visible non-homogenous presentation, as taught by Mensink in view of Kothari, as is a routine and well-known concept in the art. It is a matter of engineering design to arrange the pigments in a non-homogeneous manner and where the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  

Regarding Claim 15, Mensink discloses selecting pigments and concentration based on desired aesthetic presentation ([0051]-[0066]) thereby rendering obvious the claimed “wherein a distribution of the first pigment within the first encapsulant layer is established by selecting a particular mixing intensity”. The remaining alternative language of the claim is not necessary to render the claim obvious and additionally is presented as a product-by-process limitation which does not appear to further structurally limit the claim as it is not impart a structural requirement simply stating that a distribution is “established” without presenting what that distribution would limit. As such, there would be no patentable weight imparted by the product-by-process claim as it does not further structurally limit the device. 

Regarding Claim 16, Mensink recognizes that the front colored layer should have a thickness which ensures sufficient color effect but also sufficient transparency for solar operation ([0069]) such that a skilled artisan would readily appreciate the total thickness of the front colored layer should be optimized for transparency and color visibility, requiring no more than routine experimentation to arrive at the claimed “wherein the front encapsulant layer is between 350 and 800 microns thick”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 17, Mensink discloses the use of the pigments to provide a particular color effect ([0055]) including desired terracotta, blue or violet ([0059] teaching wherein the first pigment has a brown hue and the third pigment has a blue or purple hue”). Additionally, use of brown, blue or purple pigment expressly amounts to no more than an aesthetic design change. Instant [0062] discloses the use of blue or purple pigment so as to maintain no color variation between the cells and the backsheet. Case law holds that in matters relating to ornamentation which have no mechanical function cannot be relied upon to patentability distinguish the claimed invention from prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Regarding Claim 18, Mensink discloses the use of a plurality of pigments and renders obvious the intentional non-homogenous resulting surface appearance thereof (Mensink [0051], [0066], Kothari Fig. 8A teaching “wherein the first encapsulant layer is doped with a fourth pigment mixed non-homogenously with the first and second pigments”). 

Regarding Claim 19, Mensink disclose a backsheet which may be colored the same as the cells and the back encapsulant (7 Fig. 1 [0098] teaching “further comprising a backsheet having a color that cooperates with a color of the back encapsulant layer to match a color of the plurality of solar cells”).

Regarding Claim 20, Mensink discloses the back encapsulant may be the same color as the cells, thereby being opaque ([0009], [0079] teaching the claimed “wherein the back encapsulant layer is opaque to visible light”). 

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mensink in view of Kothari and further in view of  US 20190109248 by Banerjee et al (hereinafter Banerjee). 

Regarding Claim 2, modified Mensink fails to disclose adjacent cells have differing amounts of pigment in them. 

However, Banerjee discloses a module wherein a plurality of sub-modules are used, each having its own colored layer (Fig. 10, [0048]-[0049]). Each individual panel includes a colored layer which is optimized so as to match a panel within a car onto which it is directly placed (Fig. 11). 

Banenjee’s recognition that adjacent cells within a module may be desirable to express differing colors to match or complement adjacent components within a whole system would provide motivation to skilled artisan to vary or optimize the pigments which adjacent cells in modified Mensink’s module such that a first panel may have less pigment than a second, adjacent panel, based on adjacent components within the complete system for aesthetic presentation rendering obvious the claimed “wherein the photovoltaic roof tile is a first photovoltaic roof tile and the photovoltaic roof tile module further comprises a second photovoltaic roof tile electrically and mechanically coupled to the first photovoltaic roof tile, wherein the front encapsulant layer of the first photovoltaic roof tile has a larger amount of the first pigment than a front encapsulant layer of the second photovoltaic roof tile”. 

Regarding Claim 3, modified Mensink renders obvious varying pigment between adjacent panels such that it would be obvious to include a third panel having a higher amount of pigment than adjacent first and second panels based on desired color matching to elements complementary the solar module (Banjeree Fig. 6, 10, 11 [0042]-[0049] teaching the claimed “further comprising a third photovoltaic roof tile electrically and mechanically coupled to the second photovoltaic roof tile, wherein a front encapsulant layer of the third photovoltaic roof tile has a larger amount of the first pigment than the front encapsulant layer of the second photovoltaic roof tile”). 

Regarding Claim 4, modified Mensink discloses adjacent modules such that it would be obvious to modify the pigment content in each one to match the adjacent elements of the system within which it is employed (Banjeree Fig. 6, 10, 11 [0042]-[0048]). As such, a skilled artisan would appreciate that optimizing the pigment content in each panel to match adjacent elements would require modifying the pigment within the range disclosed by Banerjee, between 0-5% by weight of pigment ([0027]). It would be clear that increasing or decreasing the content results in a color change, and as such, the pigment content would be a known result effective variable which requires no more than routine experimentation to arrive at the claimed content relationship, thereby rendering obvious the claimed “wherein the front encapsulant layer of the first photovoltaic roof tile has five to ten percent more of the first pigment than the front encapsulant layer of the second photovoltaic roof tile”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim(s) 5, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mensink in view of Kothari, further in view of WO 2012033657 by DeGroot et al (hereinafter DeGroot). 

Regarding Claim 5, modified Mensink discloses the limitations of Claim 1 but fails to disclose the claimed interconnection configuration. 

	However, DeGroot provides a routine and conventional interconnection method by which a first cell is overlapping an adjacent cell being connected by the front bus bar along an edge of the first cell and a back busbar along an opposing edge of the second cell (Fig. 5 for example teaching the claimed “wherein the plurality of solar cells comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of solar cells are arranged in such a way that the first edge busbar of a first solar cell overlaps the second edge busbar of an adjacent solar cell, thereby resulting in the plurality of solar cells forming a serially coupled string”). 

DeGroot’s conventional method of interconnection would be an obvious modification to Nelson, resulting in a knowing overlapping interconnection method within Nelson’s strings. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 12, modified Mensink discloses the limitations of Claim 11 but discloses an interconnection method by which the cells are spaced, thereby not disclosing the claimed configuration. 

	However, DeGroot provides a routine and conventional interconnection method by which a first cell is overlapping an adjacent cell being connected by the front bus bar along an edge of the first cell and a back busbar along an opposing edge of the second cell (Fig. 5 for example teaching the claimed “wherein a respective solar cell comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of solar cells are arranged in such a way that the first edge busbar of a first solar cell overlaps the second edge busbar of an adjacent solar cell, thereby resulting in the plurality of solar cells forming a serially coupled string”). 

DeGroot’s conventional method of interconnection would be an obvious modification to Nelson, resulting in a knowing overlapping interconnection method within Nelson’s strings. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

	Regarding Claim 13, modified Banerjee discloses a transparent layer between the cells and the colored front layer (170 Fig. 8 teaching the claimed “further comprising a clear encapsulant layer disposed between the front encapsulant layer and the plurality of solar cells”). 

	Regarding Claim 14, modified Nelson discloses the encapsulant covers the front surface of the cells, thereby corresponding to the overlapping geometry of the cells (Nelson Fig. 1a, DeGroot Fig. 5 teaching the claimed “wherein the first encapsulant layer conforms to the overlapping geometry of the plurality of solar cells”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721